Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-3) and election of species (the species of all methylated cytosine) in the reply filed on 10/26/2020 is acknowledged.
Claims 1-14 are pending in the application.
Claims 3-14 are directed to non-elected invention and non-elected species. They are withdrawn.
Claims 1-2 are under the examination. 
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 


Step 1
Independent claim 1 is analyzed. The claims recite an in vitro method for the diagnostic diagnosis of low overall survival acute promyelocytic leukemia (APL) and/or of predicting and/or monitoring the response and/or the efficacy of a therapy for acute promyelocytic leukemia or to identify a subject to be treated with an inhibitor of HAT and/or an inhibitor of EZH2 comprising determining via the methylation status. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 1 recites performing methylation analysis in a biological sample obtained from a subject to diagnose or predict the APL or to monitor the response of the treatment. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Therefore, claim 1 is directed to at least once exception which may be termed a law of nature (Step 2A Prong 1: Yes).
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The element in the claim, “determining” method step does not integrate the  
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 1 recites the method step of determining methylation status of a cytosine residue in at least one methylation relevant region using a biological sample obtained from a subject. Claim 2, which depends from claim 1, recites a series of method steps comprising isolating DNA from a sample obtained from a subject; subjecting said DNA to methylation-sensitive sequence modification through incubation with chemicals (e.g., sodium bisulfite), or contacting said DNA with a polypeptide capable of binding methylated DNA; optionally amplifying said DNA modified with sodium bisulfite or bound by said polypeptide; and determining the methylation status of said DNA. However, these method steps in performing cytosine methylation analysis, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Stresemann et al. Mol Cancer Ther; 2008; 7(9): 2998-3005; Arteage et al. BRITISH JOURNAL OF CANCER; 2015: 413-418; Schoofs et al. Leukemia; 2014; 28: 1–14; Schoofs et al. Blood; 2013;121(1):178-187]. Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Claims 1-2 are not directed to patent eligible subject matter. 

IMPROPER MARKUSH GROUPING REJECTION
5.	Claim 1 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “multiple genes recited in the claims” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The particular region on one chromosome does not have a “single structural similarity” for any region on that chromosome or other different chromosome because they do not share any substantial common structure (they are each structurally distinct) 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112 (Indefiniteness)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regard to claim 1, the claim recites “low overall survival acute promyelocytic leukemia”.  The term "low” is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
With regard to claim 1, the preamble cites multiple “and/or”, thus, it is unclear what criteria are included in each segment of the method. For example, it is unclear “What parts are included in the method of predicting the response of the therapy?” or “What parts are included in the method to identify a subject to be treated with which inhibitor in relationship to which status (e.g. acetylation status or methylation status?”.
Claim Rejections - 35 USC § 112 (a) 
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112 (a) (Written description)
9.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites an in vitro method for the diagnosis of low overall survival acute promyelocytic leukemia (APL) and/or of predicting and/or monitoring the response and/or the efficacy of a therapy for acute promyelocytic leukemia or to identify a subject to be treated with an inhibitor of HAT and/or an inhibitor of EZH2. The claim broadly encompasses the method of predicting, or monitoring the response of the efficacy of a therapy and to identify a subject treated with an inhibitor of HAT and/or an inhibitor of EZH2. Thus, the claim encompasses any type of therapy for APL or any HAT inhibitor or any EZH2 inhibitor. 
In the instant situation, the specification asserts performing whole genome bisulfite sequencing (p 11 middle) and identifying the signature methylation regions (p 33 lower -34 upper, p 39 Figure 3-4, Table 7). The specification discloses synthesis of MC2884 (i.e. EZH2 inhibitor and HAT inhibitor) and other inhibitors (para 20 para 1, Table 1) and the association of MC2884 in APL or cancer cells via epigenomic analysis (p 12-16, Figure 2, Figure 6-16). Furthermore, the specification asserts the association of MC2884 with APL in targeting HAT or EZH2 (p 40 Figure 5-6).

However, the specification does not provide any guidance as to the other inhibitor that targets HAT and/or EZH2 in treating APL. The specification does not provide the correlation between CpG methylation, and the response of any therapy or MC2884 or other inhibitors in APL. The claim recites “a therapy”, however, the specification does not mention any form of therapy. 
Relevant to the lack of particular structural limitations in the rejected claim drawn to molecules targeting HAT or EZH2 and their correlation to the CpG methylation response in APL that is determined via the cytosine methylation status:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
In the case of the instant claims, the functionality of determining the response of an inhibitor of HAT and/or EZH2 via cytosine methylation status in predicting APL or treating APL is a critical feature of the claimed method.  The specification does not provide the DNA methylation status that corresponds to MC2884 inhibitor in APL. The 
Manzo et al. teaches a number of HAT inhibitors. For examples, Bi-substrate inhibitors, natural compounds and small molecule synthetic inhibitors etc. (p 763-766) (Expert Opin. Ther. Patents; 2009; 19(6):761-774). Manzo et al. also teaches the effect of particular HAT inhibitors for particular disease, however, antitumor effect of HAT inhibitor have been less studied (p 765-766 col 1 upper). Manzo et al. further provide the reasons for having less studied because the molecular basis of HAT inhibitors are far from understood and the inhibitory dose are high to be well adopted to cellular and biological models (p 766 col 1 upper). Additionally, post filing data prior art of Duan et al. teaches that EZH2 is associated with target drug resistance (p 5 col 1 para 2), and EZH2 inhibitors can only benefit certain hematological malignancies and observing BRD4 inhibitors that can decrease the resistance of EZH2 inhibitors in 2018 by Huang et al. (p 9 col 2 para 1) (Journal of Hematology & Oncology; 2020: 13:104: p. 1-12). Both references indicate the unpredictability of predicting the effect of any HAT inhibitor or EZH2 inhibitor based on the data obtained from one particular inhibitor targeting HAT and/or EZH2.
The claims encompass a very broad genus of the inhibitors for HAT and EZH2, individually or in combination, for which no guidance has been provided in the specification.  
In the instant situation, the specification does not provide any structure/function correlation between the inhibitors targeting HAT and/or EZH2 and associated methylation status in determining APL, let alone a predictable correlation between the 
Thus considering the broad genus of the inhibitors of HAT and/or EZH2 which required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Claim Rejections - 35 USC § 112 (a) (Enablement)
10.	Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or 
The nature of the invention and the breadth of the claims:
Claim 1 recites an in vitro method for the diagnosis of low overall survival acute promyelocytic leukemia (APL) and/or of predicting and/or monitoring the response and/or the efficacy of a therapy for acute promyelocytic leukemia or to identify a subject to be treated with an inhibitor of HAT and/or an inhibitor of EZH2. The claim broadly encompasses the method of predicting, or monitoring the response of the efficacy of a therapy and to identify a subject treated with an inhibitor of HAT and/or an inhibitor of EZH2. Thus, the claim encompasses any type of therapy for APL or any HAT inhibitor or any EZH2 inhibitor. The claim broadly encompass performing the assessment for APL through using any biological sample from any subject. 
The amount of direction or guidance, and Presence and absence of working examples:
The specification asserts performing whole genome bisulfite sequencing (p 11 middle) and identifying the signature methylation regions (p 33 lower -34 upper, p 39 Figure 3-4, Table 7). The specification discloses synthesis of MC2884 (i.e. EZH2 inhibitor and HAT inhibitor) and other inhibitors (para 20 para 1, Table 1) and the association of MC2884 in APL or cancer cells via epigenomic analysis (p 12-16, Figure 2, Figure 6-16). Furthermore, the specification asserts the association of MC2884 with APL in targeting HAT or EZH2 (p 40 Figure 5-6).
The specification also disclose comparing the activity of MC2884 in APL with other inhibitors. For example, the activity of MC2884 with MS275, SAHA, and ATRA for 
However, the specification does not provide any guidance as to the other inhibitor that targets HAT and/or EZH2 in treating APL. The specification does not provide the correlation between cytosine methylation, and the response of any therapy or MC2884 or other inhibitors in APL, as required to practice the claimed invention. The claim recites “a therapy”, however, the specification does not mention any form of therapy. 
The specification does not provide the DNA methylation status that corresponds to MC2884 inhibitor in APL. The specification does not provide any functional relationship between MC2884 inhibitor and APL, and between other inhibitors and APL.
However, the specification does not provide any guidance as to predict the response of any possible inhibitor targeting HAT and/or EZH2 through methylation status in APL patients. Thus, it is unpredictable to predict the response of any drug in a subject or any possible therapy having APL using the data provided.   
The state of the prior art and the predictability or unpredictability of the art:
	While the art is replete with studies which predict the response the HAT inhibitor and EZH2 inhibitor for the for the purpose of assessing and treating APL, the unpredictability in the art with regard to predicting and assessing the response of the drugs through the methylation status are even higher.

The claims encompass a very broad genus of the inhibitors for HAT and EZH2, individually or in combination, for which no guidance has been provided in the specification.  
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies to provide the extensive amount of data that support to understand the relationship between the response of HAT inhibitors and EZH2 inhibitors in APL and methylation status in successfully treating APL. The skilled artisan would further be required to conduct an enormous number of clinical trials with patients to determine which, if any, of the HAT inhibitors or EZH2 inhibitors, let alone the broad genus of compounds encompassed by the claims, would be able to treat APL, and determine the methylation status that reflect with response of the treatments. The research required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which inhibitors and associated methylation status can be used to practice the claims are broadly recited.
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claims as broadly written.



Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Schoofs (Schoofs et al. Blood; 2013;121(1):178-187 from IDS).
With regard to claim 1, Schoofs teaches a method of detecting genome-wide DNA methylation for determining acute promyelocytic leukemia (APL) (abstract). Schoofs teaches the method of DNA methylation analysis using the samples obtained from bone marrow of the APL patients (p 179 col 1 para 5) , and performing reduced representation bisulfite sequencing (RRBS) and bisulfide conversion of genomic DNA for methylation analysis (p 179 col 1 para 6, and col 2 para 1). Furthermore, Schoofs that RRBS was used to determine the genome-wide methylation analysis signature of primary APL patient samples (p 179 col 2 para 5, Figure 1). In addition, Schoofs teaches observing methylations of CpG sites in relation to APL (Figure 1, Figure 3). 
Schoofs teaches that bead array data can be downloaded from Gene Expression Omnibus (accession no. GSE 42119) (p 179 col 2 para 1). GSE 42119 can be retrieved 
Furthermore, the recitation as “ An in vitro method for the diagnostic of low overall survival acute promyelocytic leukemia and/or of predicting and/or monitoring the response and/or the efficacy of a 5therapy for acute promyelocytic leukemia or to identify a subject to be treated with an inhibitor of HAT and/or an inhibitor of EZH2” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 2, Schoofs teaches the method steps comprising isolating DNA from a bone marrow sample obtained from APL patients, performing incubation the DNA via bisulfite treatment for methylation-sensitive sequence modification, and amplifying RRBS libraries (p 179 col 1 para 5-6, col 2 para 1). 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634